                 Case 6:21-cv-00006-SEH Document 1 Filed 01/28/21 Page 1 of 4



1    Geoffrey C. Angel
     ANGEL LAW FIRM
2    803 West Babcock
     Bozeman, Montana 59715
3    Telephone: (406) 922-2210
     Facsimile: (406) 922-2211
4    christianangel@hotmail.com
5    Attorney for Plaintiff
6

7

8                          IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF MONTANA
9                                     HELENA DIVISION
10   TRACEY WHEELER,                              ) Cause Number CV-21-
                                                  )
11               Plaintiff,                       ) COMPLAINT AND
                                                  ) DEMAND FOR JURY TRIAL
12            vs.                                 )
                                                  )
13   EAGLE MOUNT - BOZEMAN,                       )
                                                  )
14               Defendant.                       )
15           COMES NOW the plaintiff Tracey Wheeler, through her counsel of record
16   Geoffrey C. Angel, and for her claims for relief alleges as follows:
17                                           NATURE OF ACTION
18          1.        Tracey Wheeler brings these claims against Eagle Mount-Bozeman
19                    for wrongful discharge in violation of Section 39-2-911, et seq.
20                    Montana Code Annotated and the Age Discrimination in Employment
21                    Act, 29 U.S.C. §§ 621 et seq.
22

23          2.        Eagle Mount - Bozeman is a domestic non-profit Montana
24                    corporation.
25

26          3.        Tracey Wheeler is a citizen, resident and domicile of Bozeman,
27                    Gallatin County, Montana.
28

     COMPLAINT AND DEMAND FOR JURY TRIAL ;
     PAGE 1 OF 4.
                 Case 6:21-cv-00006-SEH Document 1 Filed 01/28/21 Page 2 of 4



1           4.        Ms. Wheeler worked for Eagle Mount Bozeman for over 19 years as
2                     its Finance Director.
3

4           5.        On or about January 27, 2020 Eagle Mountain terminated
5                     Ms. Wheeler after 19 years for the stated reason “she exhibited poor
6                     attitude and poor communication toward staff.”
7

8           6.        Personal attitude is not good cause for discharge.
9

10          7.        The discharge with without good cause.
11

12          8.        The discharge was a pretext for discrimination based on age.
13

14                                           APPLICABLE FEDERAL LAW
15

16          9.        This Court has subject matter jurisdiction pursuant to 18 U.S.C. §§
17                    1962, 1964(a)(equity); and 28 U.S.C. § 1367(a)(supplemental
18                    jurisdiction).
19

20        10.         Jurisdiction is also proper in Federal District Court under 28 U.S.C. §
21                    1331 because this case presents a federal question. The state law
22                    claims are properly included under supplemental jurisdiction pursuant
23                    to 28 U.S.C. § 1367.
24

25        11.         Venue is proper in the Butte Division of the Federal District of
26                    Montana because plaintiff is a resident of Bozeman, Gallatin County,
27                    Montana
28

     COMPLAINT AND DEMAND FOR JURY TRIAL ;
     PAGE 2 OF 4.
                 Case 6:21-cv-00006-SEH Document 1 Filed 01/28/21 Page 3 of 4



1                                            APPLICABLE STATE LAW
2         12.         Plaintiff’s claims are also being brought pursuant to Montana Code
3                     Annotated §§ 39-3-401 et seq, the Minimum Wage and Overtime
4                     Compensation Act and the statutory and common law concerning
5                     wrongful discharge and breach of contract.
6

7                 COUNT-1-WRONGFUL DISCHARGE FROM EMPLOYMENT ACT
8         13.         Plaintiff realleges and incorporates by reference paragraphs 1 through
9                     12 as if fully set forth herein.
10

11        14.         Plaintiff’s discharge was in retaliation for refusing to violate public
12                    policy and for reporting a violation of public policy in violation of
13                    Section 39-2-904(a), Montana Code Annotated. .
14

15        15.         Plaintiff’s discharge was not for good cause in violation of
16                    Section 39-2-904(b), Montana Code Annotated. .
17

18        16.         Defendant violated the express provisions of its own written
19                    personnel policies in its discharge of plaintiff in violation of
20                    Section 39-2-904(c), Montana Code Annotated.
21

22        17.         Defendant is guilty of actual malice as defined in MONT. CODE ANN.
23                    §§ 27-1-220 and 221 in that Defendant had actual knowledge that its
24                    failure to comply with the provisions of MONT. CODE ANN. § 33-18-
25                    201 would create a high probability of injury to Plaintiff and yet
26                    continued to act deliberately in conscious or intentional disregard of
27                    that high probability of injury to Plaintiff.
28

     COMPLAINT AND DEMAND FOR JURY TRIAL ;
     PAGE 3 OF 4.
                 Case 6:21-cv-00006-SEH Document 1 Filed 01/28/21 Page 4 of 4



1         18.         Defendants acted with knowledge of facts or intentionally
2                     disregarded facts that created a high probability of injury to Plaintiff
3                     and:(a) deliberately proceeded to act or failed to act in conscious or
4                     intentional disregard of the high probability of injury to Plaintiff; or
5                     (b) deliberately proceeded to act or failed to act with indifference.
6

7         19.         Defendant acted with fraud as defined in MONT. CODE ANN. §§ 27-1-
8                     220 and 221 in its misrepresentation and concealment of material
9                     facts in its discharge of plaintiff.
10

11                    COUNT-2-AGE DISCRIMINATION IN EMPLOYMENT ACT
12        20.         Plaintiff realleges and incorporates by reference paragraphs 1 through
13                    19 as if fully set forth herein.
14

15        21.         Defendant terminated Ms. Wheeler due to her age in violation of the
16                    Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq.
17

18

19                                   DEMAND FOR TRIAL BY JURY
20   Plaintiff demands trial by jury on all issues of this action.
21

22   DATED this 28th day of January 2021
23   ANGEL LAW FIRM
24

25   /s/ Geoffrey C. Angel
     Geoffrey C. Angel
26   ANGEL LAW FIRM
     Attorney for Plaintiff
27

28

     COMPLAINT AND DEMAND FOR JURY TRIAL ;
     PAGE 4 OF 4.
